Hopkins, J. P.,
dissents and votes to reverse the judgment and order and grant a new trial, with the following memorandum: Two main questions are raised by this appeal — whether the issue of contributory negligence should have been submitted to the jury, and whether the plaintiffs established a prima facie case, entitling them to go to the jury on the issues of the defendants’ negligence, foreseeability, and proximate cause. 1. The issue of contributory negligence. The jury answered the question posed under CPLR 4111 (Question No. 6) by determining that the plaintiff William Nallen (hereinafter plaintiff) was guilty of contributory negligence. The defendants argue that the issue of contributory negligence is a question of fact exclusively for the jury (see Wartels v County Asphalt, 29 NY2d 372, 379; Nelson v Nygren, 259 NY 71, 76). Indeed, it usually is. Seldom is the court warranted in dismissing an action because the plaintiff is contributorily negligent as a matter of law (Greelish v New York Cent. R. R. Co., 29 AD2d 159, 161, affd 23 NY2d 903). Nevertheless, there must be sufficient evidence *723establishing as a matter of fact that the plaintiff’s conduct could be found to constitute contributory negligence before that issue can be submitted to the jury (cf. Jerry v Borden Co., 45 AD2d 344, 350). "It is the general rule that contributory negligence should not be charged 'if there is no or insufficient evidence to support it’ (65A C. J. S., Negligence, § 293, p. 1032)” (Willis v Young Men’s Christian Assn. of Amsterdam, 28 NY2d 375, 377-378). The defendants suggest that the threats to the plaintiff, which were of such gravity that he reported them to the police should have impelled him to protect himself as a reasonable person would have done under the circumstances. Thus it is urged that the plaintiff should have brought someone with him before entering the building where the union meeting was to be held, or that he should have advised the building personnel or the police that he was attending the meeting and needed protection. However, the evidence shows that after the plaintiff notified the police of the threats, the police informed him that no crime had been committed in Nassau (where the incidents had been reported), and in fact a crime had not been committed. Nor was the plaintiff told by the police that he should be accompanied by a bodyguard or take any other precautions when he visited the union offices. Neither does the evidence show any further threats made to the plaintiff after the police made its investigation. On the day of the incident nothing untoward made the plaintiff aware that he might encounter danger by going to the union offices in New York. To require the plaintiff to exercise the high degree of precaution suggested by the defendants in making a trip to a busy area in the center of New York’s business and retail section (57th Street near Broadway) would have exacted conduct beyond reasonable bounds and would have unjustifiably curtailed the plaintiff’s activities and his freedom of travel. For this reason, I would hold that the issue of contributory negligence should not have been submitted to the jury and that a new trial must be directed. 2. Whether a prima facie case was made out against the defendants. The jury found on the issue of the defendants’ negligence that (1) the plaintiff was an invitee in the building, (2) the defendants had assumed an obligation of maintaining an attendant in the lobby, (3) the attendant was negligent in carrying out his duties, (4) the defendants were on notice that there was a likelihood that criminal acts might be committed in the building, (5) the defendants should not have foreseen that injury might result from their negligence through criminal actions by a third party, and (6) the negligence of the defendants was a proximate cause of the plaintiff’s injury. With respect to the first two findings there is little or no dispute between the parties. An apparent contradiction arises between finding (5) (the lack of foreseeability) and finding (6) (the existence of proximate cause). The trial court, in deciding the motion by the plaintiffs to set aside the judgment, recognized the contradiction, but found it unnecessary to address its effect, since the trial court held that the jury’s determination of contributory negligence ended the case. Foreseeability as an ingredient of negligence is necessarily embraced within the requirements of the duty undertaken by the defendants (see Basso v Miller, 40 NY2d 233, 241). Once the jury found that the defendants had undertaken a duty to guard against the likelihood of criminal acts generally, foreseeability of harm from a breach of duty follows (Lillie v Thompson, 332 US 459, 461-462). "if the likelihood that a third person may act in a particular manner is the hazard or one of the hazards which makes the actor negligent, such an act whether innocent, negligent, intentionally tortious, or criminal does not prevent the actor from being liable for harm caused thereby” (Restatement, Torts 2d, § 449, p 482; see, also, § 302). *724Moreover, that the immediate cause of the injury came from the act of a third party — a criminal intruder — does not prevent the defendants’ negligence from being regarded in contemplation of law as the proximate cause (see Sherman v Concourse Realty Corp., 47 AD2d 134, 139). The contradictions in the jury’s answers to the questions propounded to it. are another reason for the necessity of a new trial. The primary issue remains, however, whether the plaintiffs made out a prima facie case. On this issue, the defendants make several arguments to sustain their position that there was a failure to establish an actionable case because: (1) the defendants’ conduct, at most, furnished the condition for plaintiff’s injury but not the cause (Rivera v City of New York, 11 NY2d 856; Sheehan v City of New York, 40 NY2d 496; Bolsenbroek v Tully & Di Napoli, 12 AD2d 376); (2) the defendants did not undertake a duty of protecting the plaintiff against assassination; and (3) the plaintiffs failed to prove that the defendants’ negligence allowed an intruder to enter the building — that is to say that the injury might have been committed by one in the building before the plaintiff entered. The plaintiffs proved that the defendants had hired an attendant to oversee the lobby, whose duty it was to lock the outside doors if he left the lobby, in order to keep out unauthorized visitors. The attendant was not in the lobby when the plaintiff entered, and the doors were not locked. There was evidence that numerous burglaries and robberies had occurred in the building. There was also evidence from both a police witness and an expert witness that the presence of personnel in a lobby wards off potential criminals. The expert witness also testified that the attempt at assassination would have been deterred if the attendant had been working in the lobby at the time. It is of course immaterial that the defendants did not anticipate the precise cause of injury — the attempt to assassinate. It is enough that the defendants anticipated that a danger might exist from criminal intruders, even though that danger was considered only to arise from the commission of robbery or burglary (see Poplar v Bourjois, Inc., 298 NY 62, 67). Robbery and burglary are willful acts by third parties, from which physical injury can reasonably be said to be a probable consequence. A willful homicide by a third party is not outside the orbit of the probable consequence of negligence, given the foreseen risk of the occurrence of robbery or burglary (cf. Sherman v Concourse Realty Corp., 47 AD2d 134, 139, supra). Finally, in my mind the proof was sufficient to establish that the plaintiff was shot by an unauthorized person in the lobby. He was shot in the back as he bent to sign the visitor’s book on the desk in the lobby, and several men were seen running from the lobby immediately after the shooting. The plaintiff testified that the lobby was empty when he and another — Dobbin—entered the building. These circumstances provided sufficient grounds upon which the jury might fairly have found that an intruder entering the building behind the plaintiff had caused his injury. All that the plaintiffs were required to demonstrate was that the defendants’ negligence was a substantial factor in bringing about the harm, as a condition to establishing legal cause (Restatement, Torts 2d, §§ 431, 433; cf. Pagan v Goldberger, 51 AD2d 508). Accordingly, I would reverse the judgment and order and grant a new trial.